DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment submitted on June 8, 2021. Claims 1-4, 6-10, 12-17, and 19-23 are pending for examination.  Claims 1, 7, and 14 are independent.
	
EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Brian F. Russell (Registration No. 40,796) on August 2, 2021.
The application has been amended as follows:
	
7. (Currently Amended)  An electronic device for detecting an error in content generated by another electronic device, the electronic device including circuitry configured to: 
receive, in one or more messages, first message content and second message content generated by integrated circuit logic within the electronic device, wherein the integrated circuit logic includes programmable integrated circuit logic containing a plurality of programmable logic gates each implementing a respective one of a plurality of Boolean logic functions; 

based on detecting a mismatch between the first message content and the predetermined message content, initiate error recovery for the one or more messages by initiating error recovery includes initiating reprogramming of the plurality of programmable logic gates in the programmable integrated circuit logic; and 
based on not detecting a mismatch between the first message content and the predetermined message content, perform processing based on the second message content.

8.  (Currently Amended)  The electronic device of claim 7, wherein the first message content comprises a complete set of multi-bit symbols communicated between the electronic device and said another electronic device.

Allowable Subject Matter
Claims 1-4, 6-10, 12-17, and 19-23 are allowed.

Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance:

As to independent Claims 1, 7, and 14, each claim contains allowable subject matter when each claim is taken as a whole.  See the italicized text indicating aspects that in combination with the remainder of the claim differentiate it from prior art:


a second electronic device receiving, in one or more messages, first message content and second message content generated by integrated circuit logic within a first electronic device, wherein the integrated circuit logic includes programmable integrated circuit logic containing a plurality of programmable logic gates each implementing a respective one of a plurality of Boolean logic functions; 
the second electronic device comparing the first message content with predetermined message content; 
based on detecting a mismatch between the first message content and the predetermined message content, the second electronic device initiating error recovery for the one or more messages, wherein initiating error recovery includes initiating reprogramming of the plurality of programmable logic gates in the programmable integrated circuit logic; and 
based on not detecting a mismatch between the first message content and the predetermined message content, the second electronic device performing processing based on the second message content.

7.	An electronic device for detecting an error in content generated by another electronic device, the electronic device including circuitry configured to: 
receive, in one or more messages, first message content and second message content generated by integrated circuit logic within the electronic device, wherein the integrated circuit logic includes programmable integrated circuit logic containing a 
compare the first message content with predetermined message content; 
based on detecting a mismatch between the first message content and the predetermined message content, initiate error recovery for the one or more messages by initiating error recovery includes initiating reprogramming of the plurality of programmable logic gates in the programmable integrated circuit logic; and 
based on not detecting a mismatch between the first message content and the predetermined message content, perform processing based on the second message content.

14.	A program product for detecting of an error in content generated by an electronic device, the program product comprising: 
a storage device; and 
program code stored in the storage device that, when executed by a processor, causes the processor to perform: 
receiving, in one or more messages, first message content and second message content generated by integrated circuit logic within the electronic device, wherein the integrated circuit logic includes programmable integrated circuit logic containing a plurality of programmable logic gates each implementing a respective one of a plurality of Boolean logic functions; 
comparing the first message content with predetermined message content; and 
based on detecting a mismatch between the first message content and the predetermined message content, initiating error recovery for the one or more messages by initiating error recovery includes initiating reprogramming of the plurality of programmable logic gates in the programmable integrated circuit logic; and 
based on not detecting a mismatch between the first message content and the predetermined message content, performing processing based on the second message content.

The elements of independent Claims 1, 7, and 14 given above in italics were neither found through a search of the prior art nor considered obvious by the Examiner.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  
Pourbigharaz et al. (U.S. Patent Publ. No. 2007/0250750 A1) teaches detecting an error by comparing a hardwired reference value to a corresponding predetermined value and generating an error indication in response to a change in the predetermined value. In one embodiment, the predetermined value is set to be the same as the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDRANIL CHOWDHURY whose telephone number is (571)272-0446.  The examiner can normally be reached on M-Fri 9:30-7:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/I.C./
Examiner, Art Unit 2114



/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114